DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-212842, filed on 11/27/2019 in Japan.

Information Disclosure Statement
The IDS filed on 02/17/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 11/17/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanuma et al. [US 2009/0284225] in view of Tanaka, Yasuyuki [EP3561637].
Regarding claim 1, Nakanuma et al., disclose an electronic device (10, figures 1-2) comprising:
              a body (11 & 12, figures 1-2) that is a flat box (figures 1-2);
              a display (13, figure 1) that is on a front surface of the body and is rectangular (figures 1-2), with a top edge of the display and a bottom edge of the display that are longer than a left edge of the display and aright edge of the display (figure 1); and
              an upper area is on the front surface of the body (an upper the display to the top of the body, figure 1) and is an area between a top edge of the front surface and the top edge of the display (figure 1),
              a battery storage space (23L & 23R, figure 2) that is a space for storing two batteries in the body from the back surface of the body, and has a first battery storage space (23L, figure 2) and a second battery storage space (23R, figure 2), 
              a first indicator (27L, figure 2) that indicates a state of one of the two batteries stored in the first battery storage space, and 
              a second indicator (27R, figure 2) that indicates a state of another of the two batteries stored in the second battery storage space, 
              the first battery storage space and the second battery storage space are arranged side by side (23L // 23R, figure 2), 
              the first battery storage space (23L, figure 2) is on a left side of the second battery storage space (23R, figure 2), 

              the first indicator (27L, figure 2) is on the left of the second indicator (27R, figure 2).
           Nakanuma et al., disclose a camera that is on a back surface of the body, the camera has an optical axis perpendicular to the back surface of the body, the camera is in an area opposite the upper area, and the first indicator and the second indicator are within a predetermined range from the camera.
            Tanaka, Yasuyuki discloses a portable electronic device (1, figures 1-9A-B), comprising a display screen (12, figure 1) disposed on a front of the portable electronic device, a rear camera (16, figures 2-7) disposed on a rear-top surface of the portable electronic device, wherein the camera has an optical axis perpendicular to the back surface of the body.
             It would have been to one of ordinary skill in the art at the time the invention was made to add the camera design of Tanaka, Yasuyuki, on the back surface of the electronic device of Nakanuma et al., for the purpose of taking photographs on a rear side of the portable electronic device.
	The first indicator and the second indicator are within a predetermined range from the camera would have been obvious matter of design choice to set “a predetermined range between the camera and two indicators” on the back surface of the portable device, in order to make user experience with the rear camera much easier, since such a modification would have involved a mere change in the dimensions or arrangements of a component.  A change in dimension of proportion is generally recognized as being within In Gardner v. TEC System, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 2 and 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim 2 discloses the combination features of “the first indicator and the second indicator are turned off when the camera is in use.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
           The claim 3 discloses the combination features of “a width of the lower area is wider than both a width of the left area and a width of the right area, a lower half area is in an area between a center line of the body and a bottom edge of the back surface, the center line passes through a center point of the front surface of the body, and the center line is in parallel with the top edge of the front surface or the bottom edge of the front surface, the first battery storage space and the second battery storage space are in the lower half area, and a center point of the battery storage space is within a belt-shaped area having a width of 2 cm that spreads in a left-right direction, and the belt-shaped area includes a center point of the front surface of the body.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feldstein et al. [US 2012/0062370] disclose control system for augmenting a portable touch screen device;
Ulla et al. [US 7,236,356] disclose external battery pack; and
Takizawa et al. [US 5,739,596] disclose power supply for an electronic device and power delivery method therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/17/2021